Citation Nr: 1101152	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for groin pain, claimed as 
secondary to a left knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left hip disability.  

3.  Entitlement to service connection for a left hip disability, 
claimed as secondary to a left knee disability.  

4.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia patella of the right knee.  

5.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a left knee medial meniscectomy, with arthritis 
and total knee arthroplasty.  

6.  Entitlement to a compensable initial rating for status post 
closed reduction and pinning of the left ring finger, proximal 
phalanx.  

7.  Entitlement to an extension of a temporary total rating for 
convalescence purposes following treatment of a service-connected 
disability.  

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006, September 2007, and January 2010 
rating decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2010, the Veteran testified before the Board.  A 
transcript of that hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issues of entitlement to increased ratings for disabilities 
of the bilateral knees, and for a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2002 rating decision, the RO denied service 
connection for a left hip disability; the Veteran did not appeal 
that decision in a timely manner.  

2.  Evidence submitted since the RO's June 2002 rating decision, 
by itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a left hip disability, and 
therefore raises a reasonable possibility of substantiating the 
issue on appeal.  

3.  Competent evidence has not been presented establishing onset 
of a left hip disability during active military service, or 
manifesting to a compensable degree within a year of service 
separation.  Additionally, a left hip disability is not due to or 
a result of a service-connected disability.  

4.  Competent evidence has not been presented establishing onset 
of groin pain during active military service, or as due to or a 
result of a service-connected disability.  

5.  The Veteran's residuals of a fracture of the left ring finger 
do not result in loss of motion, pain on motion, loss of grip 
strength, or tenderness to palpation.

6.  The Veteran's left total knee replacement on March 4, 2008, 
did not require convalescence beyond April 30, 2009.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied service connection 
for a left hip disability is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the June 2002 rating decision is new 
and material, and the claim of service connection for a left hip 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  

3.  The award of service connection for a left hip disability, 
claimed as secondary to a service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The award of service connection for groin pain, claimed as 
secondary to a service-connected disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for a compensable initial rating for residuals 
of a fractured left ring finger are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5230 
(2010).

6.  The criteria for extension beyond April 30, 2009, of a 
temporary total rating for convalescence purposes following a 
left total knee replacement have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In May 2006, May 2007, June 
2008, and September 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the May 2006 letter provided him 
with the general criteria for the assignment of an effective date 
and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the various adverse determinations on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

With regard to the Veteran's application to reopen a previously 
denied service connection claim, any question as to the adequacy 
of any notice provided by VA therein is rendered moot by the 
Board's actions in reopening this claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination on 
several occasions, most recently in October 2009.  The Board 
notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disabilities on 
appeal and are adequate for purposes of this appeal.  In March 
2010, the Veteran was afforded the opportunity to testify before 
the Board.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

The Veteran submitted new evidence directly to the Board at his 
personal hearing in March 2010, along with a signed waiver of 
agency of original jurisdiction (AOJ) review of this evidence; 
thus, his appeal need not be remanded for RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304.  The Board notes that 
subsequently, additional evidence was submitted by the Veteran 
directly to the Board without a waiver of agency of original 
jurisdiction consideration, but as that evidence does not involve 
issues being decided herein, the Board may continue with 
adjudication of those issues at this time.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  New and material evidence-Left hip disability

The Veteran seeks to reopen a claim of service connection for a 
left hip disability.  In a June 2002 rating decision, the RO 
denied service connection for a left hip disability.  The Veteran 
was so informed within a letter sent the same month.  Because he 
did not file a timely notice of disagreement regarding these 
determinations, the June 2002 rating decision became final.  
38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO); 
see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim for a left hip disability.  For the reasons to 
be discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on the 
merits.  

In support of his claim, the Veteran has submitted additional 
evidence, in the form of a February 2008 VA clinical notation 
which diagnosed the Veteran with "residual left hip pain" 
following his total knee arthroplasty of the left knee.  

This evidence is new, in that it was not previously submitted at 
the time of the June 2002 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of evidence 
already of record, as it suggests that the Veteran's left hip 
disability is related to his service-connected left knee 
disability.  No such evidence was of record at the time of the 
prior denial, when the RO found no competent evidence of a 
current left hip disability which was due to or the result of a 
service-connected disability.  This evidence is therefore new.  

Next, because this evidence establishes a current diagnosis of a 
left hip disability potentially related to a service-connected 
disability, it is material, as it bears directly and 
substantially upon the specific matters under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable possibility of 
substantiating the claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his claim of service 
connection for a left hip disability must be reopened and 
considered on the merits.  

III.  Service connection-Groin pain and left hip disability

The Veteran's service connection claim for a left hip disability 
having been reopened, it may now be considered on the merits.  
Generally, the Board is prohibited from considering a claim on 
the merits which has not yet been considered on the same basis by 
the RO, the agency of original jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In the present case, 
however, the agency of original jurisdiction appears to have 
considered and denied the issue on appeal on the merits, in 
consideration of all evidence of record.  Specifically, the 
February 2010 supplemental statement of the case reflects 
consideration of this issue on the merits.  Additionally, the 
Veteran has been provided with, within the January 2008 statement 
of the case and subsequent documents, notice of the relevant laws 
and regulations regarding direct and secondary service connection 
claims.  Thus, no prejudice would result to the Veteran by the 
Board considering his claim on the merits at this time.  

The Veteran seeks service connection for a left hip disability 
and groin pain, both claimed as secondary to a left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Finally, service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Although 
38 C.F.R. § 3.310 was amended effective October 10, 2006, during 
the pendency of this claim, the Board will apply the former 
version of 38 C.F.R. § 3.310, which is more favorable to the 
appellant because it does not require the establishment of a 
baseline before an award of service connection may be made.  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

Although the Veteran's contentions in the present claim are 
centered on a theory of secondary service connection, VA must 
also consider service connection for a left hip disability on a 
direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has an obligation to explore all 
legal theories, including those unknown to the veteran, by which 
he can obtain benefit sought for the same disability).  Review of 
the record, including the service treatment records, does not, 
however, indicate, and the Veteran does not allege, onset of a 
chronic left hip or groin disability during military service.  
Therefore, in the absence of competent evidence in support 
thereof, service connection for a left hip disability or groin 
pain must be denied on a direct basis.  

As noted above, the Veteran has alleged his service-connected 
disability or disabilities caused or aggravated his left hip 
disability and groin pain.  The Veteran has been granted service 
connection for disabilities of the bilateral knees.  Private 
medical records indicate he first reported left hip pain in March 
2002, when he was seen by G.S.J., M.D.  Dr. J. examined the 
Veteran and performed X-ray studies, finding early arthritic 
changes and possible hip synovitis.  He was given medication for 
his pain and told to return in a month for follow-up.  The 
Veteran did not keep his appointment.  He did return to Dr. J. in 
November 2006, however, again reporting longstanding left hip 
pain, recently worsened due to a fall at work.  Physical 
examination of the left hip was negative for gross abnormality; 
however, a 1 cm leg length discrepancy was observed.  X-rays 
confirmed severe osteoarthritis of the left hip.  He was again 
given medication for his pain.  In February 2007, the Veteran 
underwent total hip replacement, performed at a private hospital.  
His surgery was without complications, and he was discharged to 
be followed on an outpatient basis.  In a December 2007 letter, 
Dr. J. stated the Veteran had done well following his total knee 
replacement.  He was able to ambulate with a cane, but still had 
some limitation of motion of the left hip.  

The Veteran has also sought VA medical care for his left hip 
disability.  On VA orthopedic examination in June 2006, the 
Veteran was noted to walk with a limp and an antalgic gait.  He 
also reported a history of left hip pain, and stated he was told 
by VA medical care providers that he would require left hip 
replacement in the near future.  A July 2006 VA orthopedic 
clinical notation confirmed severe osteoarthritis of the left 
hip.  

As the medical record reflects an uncontroverted diagnosis of a 
current left hip disability, osteoarthritis of the left hip, 
status post total hip replacement, a current disability is 
conceded by the Board.  The question before the Board thus 
becomes whether such a disability was either caused or aggravated 
by a service-connected disability.  See 38 C.F.R. § 3.310.  

To address the etiology of the Veteran's left hip disability, he 
was afforded a VA medical examination in July 2007.  He reported 
a history of left hip pain since March 2002.  The examiner, a VA 
physician, also noted the Veteran's history of bilateral knee 
disabilities, for which service connection had been granted.  The 
claims file was reviewed in conjunction with the Veteran's claim.  
The Veteran had had surgery on his left knee, but not his right.  
Since his total hip replacement, his left hip has been improved, 
but pain was still present in the left hip and groin.  Current X-
rays of the left hip confirmed a prosthetic device in the left 
hip, in excellent position.  Regarding the etiology of the left 
hip disability, the examiner found that the Veteran's arthritis 
of the left hip was unrelated to his left knee disability, and 
did not cause it or his groin pain, which was also a residual of 
his left hip disability.  The examiner stated he knew of no 
studies suggesting arthritis of the knee could cause arthritis of 
the hip.  The examiner also could find no evidence that any 
service-connected disability aggravated the Veteran's left hip 
disability.  Regarding the Veteran's reported groin pain, the 
examiner stated this disorder was essentially a symptom of his 
left hip disability.  

A VA clinical treatment notation dated in February 2008 reflected 
the Veteran's complaints of ongoing left hip pain, even following 
his left hip replacement in 2007.  The final impression was of 
"residual left hip pain status post total knee arthroplasty."  
VA and private medical evidence since then confirms a current 
left hip disability, but does not address the etiology of this 
disability.  

After reviewing the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a left hip disability, claimed as secondary to a 
left knee disability, or bilateral knee disabilities.  As already 
noted above, the Veteran does not allege and the record does not 
establish onset of a left hip disability during military service; 
hence, service connection on a direct basis is not warranted.  
Regarding the issue of entitlement to service connection on a 
secondary basis, the Veteran's left hip disability was neither 
caused nor aggravated by his service-connected disabilities, 
according to the July 2007 VA medical examination and opinion.  
This medical opinion was based both on physical evaluation of the 
Veteran and review of the entire record, and it was rendered by a 
competent medical expert, a physician.  As such, the Board finds 
the opinion to be highly probative, and in the absence of 
competent evidence to the contrary, service connection on a 
direct basis for a left hip disability must be denied.  

In so deciding, the Board is cognizant of the other evidence of 
record, including the Veteran's private and VA medical treatment 
records.  Although the private medical records confirm severe 
osteoarthritis of the left hip, they do not suggest such a 
disability was caused or aggravated by a service-connected 
disability.  Regarding the diagnosis of "residual left hip pain 
status post total knee replacement", rendered by a VA examiner 
in February 2008, the Board notes that the examiner did not 
suggest a nexus between the Veteran's arthritis of the left hip 
and a left knee disability.  Rather, the examiner suggested only 
that some left hip pain may be a residual of the Veteran's total 
knee replacement.  Nevertheless, pain, in and of itself, is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
This clinical notation does not suggest the Veteran's 
osteoarthritis of the left hip was either caused or aggravated by 
the Veteran's service-connected disabilities, and is therefore of 
limited probative value.  

The Board also finds service connection is not warranted for 
groin pain on either a direct or secondary basis.  According to 
the July 2007 VA medical examination report, the Veteran's groin 
pain was essentially a symptom of his arthritis of the left hip, 
and not a separate disability.  As already noted, service 
connection may not be granted for pain in and of itself.  Id.  
Additionally, insomuch as service connection is not warranted for 
a left hip disability, service connection is also not warranted 
on the same basis for groin pain related to that disability.   

In his written statements and March 2010 Board hearing testimony, 
the Veteran has himself alleged that his service-connected 
disabilities have caused or aggravated his left hip disability.  
Although the Board finds the Veteran to be a credible witness, it 
does not find him competent to render medical opinions.  As a 
layperson, the Veteran is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, orthopedic disorders 
are complex disorders which require specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and the 
Veteran's statements therein cannot be accepted as competent 
medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for groin pain and/or a left hip 
disability, both claimed as secondary to service-connected 
disabilities of the knees.  The Veteran has not demonstrated that 
a left hip disability either arose during active military 
service, manifested to a compensable degree within a year 
thereafter, or is the result of a service-connected disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Increased rating-Left ring finger

The Veteran seeks a compensable initial rating for his residuals 
of a fracture of the left ring finger.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
When, however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

The Veteran's left ring finger disability is currently rated as 
noncompensable under Diagnostic Code 5230, for limitation of 
motion of the ring or little finger.  This Code provides a 
noncompensable rating for any limitation of motion of the 
affected finger.  A compensable rating is not offered under 
Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

A VA orthopedic examination was afforded the Veteran in October 
2009.  He reported injuring his left ring finger in May 2009, 
when his knee gave out and he fell.  The Veteran stated he was 
left-handed.  Physical examination of the left hand revealed no 
ankylosis and at least some range of motion of the metacarpal 
phalangeal, proximal interphalangeal, and distal interphalangeal 
joints of the left ring finger.  This motion was reportedly 
without pain.  No tenderness was present to palpation of the 
finger, and no additional limitation of motion resulted from 
repetitive motion.  He was able to touch his thumb and left ring 
finger, and his grip strength was within normal limits.  X-rays 
of the left hand confirmed arthritic changes and a prior fracture 
of the fourth proximal phalanx.  

Based on the evidence of record, the Board does not find a 
compensable initial rating is warranted for the Veteran's 
residuals of a fracture of the left ring finger.  As noted above, 
he has minimal impairment of the left hand due to his ring finger 
injury, which does not result in loss of all motion in the 
finger, loss of grip strength, or any significant functional 
impairment.  The Board also notes that even if there were 
ankylosis of the affected finger, Diagnostic Code 5227, similar 
to Diagnostic Code 5230, mandates a noncompensable evaluation for 
favorable or unfavorable ankylosis of the ring or little finger.  
Thus, the preponderance of the evidence is against the award of a 
compensable initial rating for the Veteran's residuals of a 
fracture of the left ring finger.  

Likewise, because this disability does not result in any noted 
functional impairment, extraschedular consideration is not 
warranted.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (a claim for an increased 
rating includes consideration of whether a total disability 
rating by reason of individual unemployability is warranted under 
the provisions of 38 C.F.R. § 4.16).  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran has not required hospitalization for his service-
connected left ring finger disability during the pendency of this 
appeal.  Additionally, no examiner has stated the Veteran's 
service-connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of a compensable initial rating for status post closed 
reduction and pinning of the left ring finger, proximal phalanx.  
As a preponderance of the evidence is against the award of a 
compensable rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  Temporary total rating

The Veteran seeks an extension of a temporary total rating 
granted for convalescence purposes under 38 C.F.R. § 4.30.  A 
temporary total rating was granted effective March 4, 2008, to 
April 30, 3008, following a total knee replacement on the left 
knee.  Effective May 1, 2008, to April 30, 2009, he was granted a 
temporary total rating under Diagnostic Code 5055, which award 
such a rating for one year following a total knee replacement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

38 C.F.R. § 4.30 sets forth provisions governing the award of 
convalescent ratings.  It provides that a total disability rating 
(100 percent) will be assigned without regard to other provisions 
of the Rating Schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed care) 
or outpatient release that entitlement is warranted, effective 
from the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.  In order to attain a temporary total 
disability rating, the veteran must demonstrate that his service 
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  38 C.F.R. § 4.30(a).  

In addition, if VA assigns a temporary total rating, such will be 
followed by appropriate schedular evaluations; a reduction in the 
total rating will not be subject to the notice and procedural 
requirements of 38 C.F.R. § 3.105(e).  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating.  38 C.F.R. § 4.30.  Additionally, 
38 C.F.R. § 4.30 further authorizes extensions of the temporary 
total rating when supported by the record in increments of 1, 2, 
or 3 months beyond the initial 3 months granted.  38 C.F.R. 
§ 4.30(b)(1).  The maximum extension is up to 6 months beyond the 
initial 6 months (12 months total) upon approval of the Veterans 
Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

In the present case, Diagnostic Code 5055, Note (1), provides a 
100 percent rating for one year following assignment of a 
temporary total rating for one month of convalescence under 
38 C.F.R. § 4.30.  VA follow-up clinical records following his 
March 2008 surgery indicate a normal recovery, without 
complications.  A March 2009 X-ray indicated mild osteoarthritis, 
but described his left knee as stable.  An August 2009 clinical 
record reflected near full range of motion of the left knee, with 
stability of the knee noted on objective examination.  His 
quadricep strength on the left was described as good.  His 
attending VA physician, J.G.D., M.D., stated in August 2009 he 
considered the Veteran totally disabled due to his left total 
knee replacement, and suggested his 100 percent rating should be 
extended.  On VA examination in October 2009, however, the 
Veteran reported recurrent left knee pain, but was able to walk 
on his own, with use of a cane, and stated he could climb stairs.  
The examiner noted the Veteran would have "significant work-
related restrictions related to the knee" when standing or 
walking.  

After reviewing the totality of the record, the Board finds the 
preponderance of the evidence to be against an extension of the 
Veteran's temporary total rating under 38 C.F.R. § 4.30.  The 
Board has considered the Veteran's own contentions made in 
written statements and before the undersigned in March 2010, as 
well as the VA medical evidence from 2008 to 2010 regarding his 
left knee disability.  Specifically, although the August 2009 
clinical record suggested the Veteran was totally disabled and an 
extension of his temporary total rating was warranted, this same 
examiner also described his left knee as stable, and noted 
extension to 0 degrees and flexion to 70 degrees.  On a 
subsequent October 2009 VA examination, the Veteran was noted to 
walk on his own, albeit with a cane, and was able to climb some 
stairs.  This report also shows that the Veteran had good range 
of motion of the left knee.  Overall, the VA medical treatment 
records do not indicate the presence of severe postoperative 
residuals subsequent to April 30, 2009.  These records do not 
show that the Veteran had incompletely healed surgical wounds, 
therapeutic immobilization of the left knee joint, application of 
a body cast, or the necessity for house confinement.  See 38 
C.F.R. § 4.30.  Accordingly, the preponderance of the evidence is 
against the extension of a temporary total convalescent rating 
beyond April 30, 2009.  As a preponderance of the evidence is 
against the extension of the Veteran's temporary total rating, 
the benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence having been received, the claim of 
service connection claim a left hip disability is reopened.  

Entitlement to service connection for a left hip disability is 
denied.  

Entitlement to service connection for groin pain is denied.  

Entitlement to a compensable initial rating for status post 
closed reduction and pinning of the left ring finger, proximal 
phalanx, is denied.  

Entitlement to an extension of a temporary total rating for 
convalescence purposes under 38 C.F.R. § 4.30 beyond April 30, 
2009, following a left total knee replacement is denied.


REMAND

The Veteran also seeks increased ratings for disabilities of the 
right and left knees, and a TDIU.  As noted above, the Veteran 
submitted additional evidence at his March 2010 personal hearing 
before the undersigned Veterans Law Judge.  As this evidence was 
accompanied by a waiver of agency of original jurisdiction 
consideration, it may be considered by the Board at this time.  
See 38 C.F.R. § 20.1304.  In August 2010, he again submitted 
directly to the Board additional treatment records for his knees; 
however, this evidence was submitted without a waiver of 
consideration by the RO, the agency of original jurisdiction.  
Without such a waiver, the Board may not consider such evidence 
without initial review by the RO.  Therefore, the appeal must be 
returned to the RO for reconsideration of the Veteran's increased 
ratings claims in light of the additional evidence added to the 
record.  Adjudication of the Veteran's TDIU claim must also be 
deferred, as this issue is inextricably-intertwined with the 
issues being remanded herein.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's pending claims for 
increased ratings for the bilateral knees and 
for a TDIU in light of all additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
be afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


